DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 05/06/2022 has been entered. Claim(s) 1, 3, 6, 9-10, 12-13 and 15-16 is/are currently amended. New claim(s) 21 has/have been added. Claim(s) 1-21 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(b) (or pre-AIA  35 U.S.C. 112, second paragraph) not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: "the bus consisting first and second wires…" appears to contain a typographical error and should be corrected, e.g., within the scope of "the bus consisting of first and second wires…." 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21 claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the breathing rate sensor" in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5, 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0306485 A1 (Bell) in view of US 2011/0270064 A1 (Rowlandson), or alternatively, over Bell in view of Rowlandson and US 2007/0284134 A1 (Sliepen).
Regarding claim 1, Bell teaches and/or suggests a wearable health monitoring harness, comprising: 
a vest (garment into which the disclosed harness is integrated; Fig. 13, fabric 66; etc.);
a bus configured to carry digitized signals and power, the bus comprising first and second wires running across the vest (Fig. 9, common data-bus 48 comprising at least two wires/traces);
first and second plurality of connectors, the first plurality of connectors connected to the first wire of the bus, the second plurality of connectors connected to the second wire of the bus, the first and second plurality of connectors configured to form a plurality of pairs connectors, each pair of connectors comprising a connector from the first plurality of connectors and a connector from the second plurality of connectors (plurality of interconnects for connecting the individual traces of the data bus to individual modular electronic circuits and sensors, e.g., Fig. 9); 
a battery comprising first and second ports (power supply battery module), the first battery port for detachably connecting to the first wire of the bus, and the second battery port for detachably connecting to the second wire of the bus; ¶ [0046] electrical power is supplied along the upper two traces; ¶ [0039] electronic circuits and sensors and their associated mechanical housings 17 can be snapped into or out of the system);
a set of one or more sensor units (Abstract, human body electrode modules, physiological sensor modules, etc.), each sensor unit comprising:
sensor circuitry for measuring one or more bodily signals of a person wearing the vest (¶ [0020] ECG electrode);
an analog to digital converter (A/D) configured to: receive analog signals from the corresponding sensor circuitry; and convert the received analog signals to digitized data (¶ 0020] sampling each ECG electrode signal using an analog-to -digital converter (ADC));
a pair of connector ports for detachably connecting to a pair of the connectors in the plurality of pairs of connectors (e.g., Fig. 3, wherein each module comprises means for connecting to the data bus interconnect and/or traces thereof);
a controller unit (microcontroller and transceiver modules) comprising: 
a transceiver (transceiver module);
a processor (microcontroller module) configured to: receive digitized data from the set of sensor units processors over the bus (¶ [0020] digitized ECG data is transmitted via the data bus to the MCU); and send the digitized data to one or more external devices using the transceiver (¶ [0012] data received/processed by the MCU is transmitted wirelessly to another physical location such as a personal computer).
While Bell does not expressly teach the one or more sensor units comprises a processor, Bell discloses the digitized ECG data is transmitted via the data bus to the controller unit (¶ [0020]), and further discloses the controller unit may request data from the sensor unit(s) (¶ [0012]). Accordingly, there is understood to be some form of processor on the sensor units for receiving data requests and/or controlling data transmissions. Alternatively/Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the sensor unit(s) comprising a processor to enable the above-noted functions to be performed. 
Further alternatively/additionally, Rowland teaches/suggests a sensor unit(s) (electrode assemblies), said unit(s) comprising sensor circuitry for measuring one or more bodily signals of a person wearing the vest (electrode 56); an A/D configured to: receive analog signals from the corresponding sensor circuitry; and convert the received analog signals to digitized data (¶ [0039] electrode identifying circuitry 36 comprising an analog-to-digital converter that digitizes the collected ECG signal for transmission back to the data monitor); and a processor configured to communicate data over the bus (¶ [0039] where electrode identifying circuitry 36 further may add additional digital identifying data to the ECG signal as it is transmitted to the data monitor, suggesting a processing means is provided for adding this data and transmitting the data with the additions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the sensor unit(s) comprising a processor as taught/suggested by Bell in order to facilitate processing and transmitting the digitized data to the controller unit for further processing and/or analysis (Bell, ¶ [0039]). 
Bell/Bell as modified does not teach the bus consists of (i.e., includes no more than) first and second wires. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify/further modify the harness of Bell with the bus consisting of first and second wires because Applicant has not disclosed that a two-wire configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses the bus may comprise "several" wires (e.g., ¶ [00144]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the wire configuration disclosed by Bell, such as the four-wire configuration disclosed in ¶ [0015], because either arrangement provides adequate means for transmitting data and power between components. 
Alternatively/Additionally, Sliepen teaches/suggests a device comprising a textile (textile part 2); and a bus configured to carry digitized signals and power, the bus comprising consisting of first and second wires running across the textile (first and second conductor 3, 4; ¶¶ [0012]-[0013] where the two conductors are utilized for communicating both data and power); and first and second plurality of connectors connected to the bus, the first plurality of connectors located on the first wire of the bus, the second plurality of connectors located on the second wire of the bus, the first and second plurality of connectors configured to form a plurality of pairs connectors, each pair of connectors comprising a connector from the first plurality of connectors and a connector from the second plurality of connectors (first and second terminal elements 7, 7'; ¶ [0047] where a plurality of first and second terminal elements 7, 7' may be distributed over the surface of the textile part 2 and thus form a plurality of terminals). Sliepen further discloses the above-noted two-wire configuration is a suitable alternative to providing separate data and power wires (e.g., ¶ [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the bus consisting of first and second wires running across the vest as taught/suggested by Sliepen in order to a obtain a more flexible textile system that can be individually adapted to the needs of the particular patient in a simple manner (Sliepen, ¶ [0014]) and/or as a simple substitution of known bus configuration for communicating data and power for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 2, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the plurality of pairs of connectors are configured to allow finetuning a position of the sensor units.
Rowlandson teaches/suggests a garment comprising a plurality of connectors configured to allow finetuning a position of the sensor units (e.g., ¶ [0048] where a clinician may attach electrode assemblies 86 at connection buttons 84 that most closely correspond to the specific anatomical location for which the electrode assembly is designated to obtain a physiological signal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the plurality of pairs of connectors being configured to allow finetuning a position of the sensor units as taught and/or suggested by Rowlandson in order to provide maximum flexibility in the number of sensors/electrodes used in the sensor unit/electrode set as well as the anatomical locations from which data may be obtained using the sensor unit/electrode set (Rowlandson, ¶ [0054]). 
The examiner notes claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See MPEP 2111.04(I). The limitation "by attaching a sensor unit to a pair of connectors, examining the sensor unit's digitized data, detaching the sensor unit from the pair of connectors when the digitized data of the sensor unit does not satisfy one or more criteria, re-attaching the sensor unit to a different pair of connectors, and repeating the attaching, the examining, the detaching, and re-attaching until the sensor unit's digitized data satisfies said one or more criteria" does not limit the claim to a particular structure. At best, the limitations describe an intended use of the claimed structure. If the prior art structure is capable of performing a recited intended use, then it meets the claim. Bell, or Bell as modified by Rowlandson, discloses electrode assemblies or sensor units may be repositioned as desired by a clinician, presumably with some criteria in mind for selecting an appropriate position, such that Bell as modified meets the claim. 
Regarding claim 5, Bell as modified teaches/suggests the sensor circuitry of the sensor units comprise one or more of electrocardiogram (ECG) sensors (¶ [0020]), body temperature sensors, oxygen sensors, motion sensors, breathing rate sensors, impedance plethysmography sensors, blood pressure sensors, and microphones (claim 28).
Regarding claim 7, Bell as modified teaches/suggests the first and second plurality of connectors comprise one or more of snap connectors, pins, clamps, and clips (¶ [0015] snap-fit electromechanical connectors or distinct pins/trace connections thereof). 
Regarding claim 8, Bell as modified teaches/suggests the limitations of claim 7, as discussed above, but does not expressly teach first and second non-conductive stretchable fabrics configured to at least partially cover the first and second plurality of connectors of the wearable health monitoring harness, respectively. However, Bell/Bell does suggest the garment/vest may be stretchable (e.g., ¶ [0049] where interconnects may stretch). Additionally, Rowlandson teaches and/or suggests a first and second non-conductive fabrics provided around a plurality of connectors of a wearable health monitoring garment (¶ [0048] first and second insulators 78, 82). Rowlandson further suggests covering conductive components provides a measure of protection (¶ [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with first and second non-conductive stretchable fabrics configured to at least partially cover the first and second plurality of connectors of the wearable health monitoring harness, respectively as taught/suggested by Rowlandson in order to prevent exposure to electrical charges (Rowlandson, ¶ [0026]).
Regarding claim 15, Bell as modified teaches/suggests wherein the plurality of pairs of connectors comprises a set of two or more pairs of connectors configured to attach to a surface of the vest that touches the body of the person wearing the vest, and wherein the set of sensor units comprise one or more sensor units comprising a surface configured to be in flat contact with the body of the person when the sensor unit is attached to a pair of connectors in the set of connector pairs (Bell, Fig. 5). Alternatively/Additionally, Rowlandson teaches and/or suggests a connector configured to attach to a surface of a vest that touches the body of a person wearing the vest and a sensor unit comprising a surface configured to be in flat contact with the body of the person when the sensor unit is attached to the connector (Fig. 4, button 84 and electrode assembly 42 and Fig. 4), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the above-noted connector/sensor unit arrangement as a simple substitution of one suitable sensor/connection arrangement for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 16, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the plurality of pairs of connectors comprises a set of two or more pairs of connectors configured to attach to a surface of the vest that does not touch the body of the person wearing the vest, and the set of sensor units comprise one or more sensor units configured to attach to a pair of connectors in the set of connector pairs. However, Rowlandson teaches/suggests an alternative connector/sensor arrangement for connecting a sensor module (e.g., a button connector), and Bell does suggest at least one sensor unit that one of ordinary skill in the art would readily appreciate would not require contact with the skin (claim 28, accelerometer, GPS, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the above-noted connector/sensor unit arrangement in order to increase ease of attaching/removing modules not requiring contact with skin, increase patient comfort when protruding connections (e.g., button connection means as suggested by Rowlands) are utilized, etc.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Rowlandson (or Bell in view of Rowlandson and Sliepen) as applied to claim(s) 1 above, and further in view of US 2005/0054941 A1 (Ting).
Regarding claim 3, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the vest may be made, at least partially, of a stretchable fabric (e.g., ¶ [0049] where interconnects may stretch), but does not teach the vest comprises first and second grooves, wherein the first and second wires of the bus are placed in a saw tooth or wavy shape in the first and second grooves, respectively, and wherein the saw tooth or wavy shaped first and second wires of the bus are configured to stretch inside the corresponding grooves when the fabric of vest is stretched. 
Ting teaches/suggests a vest made, at least partially, of a stretchable fabric (stretchable textile data/power bus 16), wherein the vest comprises first and second grooves (path through textile 16 the plurality of conductors 20' are woven, knitted, or braided), wherein the first and second wires of the bus are placed in a saw tooth or wavy shape in the first and second grooves, respectively, and wherein the saw tooth or wavy shaped first and second wires of the bus are configured to stretch inside the corresponding grooves when the fabric of vest is stretched (¶¶ [0073]-[0074] sinusoidal pattern).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the vest being is made, at least partially, of a stretchable fabric, and the vest comprising first and second grooves, wherein the first and second wires of the bus are placed in a saw tooth or wavy shape in the first and second grooves, respectively, and wherein the saw tooth or wavy shaped first and second wires of the bus are configured to stretch inside the corresponding grooves when the fabric of vest is stretched as taught/suggested by Ting in order to integrate the bus into the vest/garment with reduced strain on the bus wires (Ting, throughout document). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Rowlandson (or Bell in view of Rowlandson and Sliepen) as applied to claim(s) 1 above, and further in view of US 20050034485 A1 (Klefstad-Sillonville).
Regarding claim 4, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the vest may be made, at least partially, of a stretchable fabric (e.g., ¶ [0049] where interconnects may stretch), but does not teach the vest comprises first and second grooves, wherein the first and second wires of the bus are made, at least partially, from a stretchable conductive fabric and are placed in the first and second grooves, respectively, and wherein the first and second wires of the bus are configured to stretch when the fabric of the vest is stretched.
Klefstad-Sillonville teaches/suggests a vest made, at least partially, of a stretchable fabric (Abstract, elastic garment), wherein the vest comprises first and second grooves (path through fabric the bus 7 conductors are woven or knitted, e.g., Fig. 9), wherein the first and second wires of a bus are made, at least partially, from a stretchable conductive fabric and are placed in the first and second grooves, respectively, and wherein the first and second wires of the bus are configured to stretch when the fabric of the vest is stretched (Abstract, where the means for distributing the electrical power and/or transporting the data from the sensors in the garment are formed by elastic conducting yarns integrated into the fabric of the garment). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the vest being is made, at least partially, of a stretchable fabric, and the vest comprising first and second grooves, wherein the first and second wires of the bus are made, at least partially, from a stretchable conductive fabric and are placed in the first and second grooves, respectively, and wherein the first and second wires of the bus are configured to stretch when the fabric of the vest is stretched as taught/suggested by Klefstad-Sillonville in order to integrate the bus into the vest/garment with increased comfort (Klefstad-Sillonville, ¶ [0012]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Rowlandson (or Bell in view of Rowlandson and Sliepen) as applied to claim(s) 1 above, and further in view of US 2018/0042551 A1 (Gouthez).
Regarding claim 6, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the sensor units may comprise a breathing rate sensor unit measuring the breathing rate of the person wearing the vest (claim 28). Bell as modified does not teach the breathing rate sensor unit comprises a stretchable conductive fabric configured to conduct electricity and change electrical resistance when stretched, wherein the processor of the breathing rate sensor unit is configured to calculate the breathing rate of the person based on a change in the electrical resistance of the stretchable conductive fabric of the breathing rate sensor unit.
Gouthez teaches/suggests a breathing sensor comprising a stretchable conductive fabric configured to conduct electricity and change electrical resistance when stretched, and a processor configured to calculate the breathing rate of the person based on a change in the electrical resistance of the stretchable conductive fabric of the breathing rate sensor unit (¶ [0013]; ¶ [0076]; etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the breathing rate sensor unit comprising a stretchable conductive fabric configured to conduct electricity and change electrical resistance when stretched, wherein the processor of the breathing rate sensor unit is configured to calculate the breathing rate of the person based on a change in the electrical resistance of the stretchable conductive fabric of the breathing rate sensor unit as taught/suggested by Gouthez as a simple substitution of one type of breathing rate sensor for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 9, 11, 13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Rowlandson (or Bell in view of Rowlandson and Sliepen) as applied to claim(s) 1 above, and further in view of US 2020/0405168 A1 (Gabrin).
Regarding claim 9, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches and/or suggests the harness further comprises a display unit configured to removably attach to a connector pair in the plurality of connector pairs (optical display module 22). Bell/Bell as modified does not teach the processor of the controller unit configured to display, on the display unit, one or more of the health status of more or more of the sensor units, the digitized data received from more or more of the sensor units, and one or more warning messages related to the bodily signals of the person wearing the vest.
Gabrin teaches/suggests a similar harness system comprising a display unit, wherein a processor of controller unit configured to display, on the display unit, one or more of the health status of more or more of the sensor units, the digitized data received from more or more of the sensor units, and one or more warning messages related to the bodily signals of the person wearing the vest (e.g., ¶ [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the processor of the controller unit configured to display, on the display unit, one or more of the health status of more or more of the sensor units, the digitized data received from more or more of the sensor units, and one or more warning messages related to the bodily signals of the person wearing the vest as taught/suggested by Gabrin in order to provide pertinent and timely messages or warnings to the user (Gabrin, ¶ [0142]).
Regarding claim 11, Bell as modified teaches/suggests the limitations of claim 1, as discussed above. While Bell as modified appears to disclose the battery as a separate module from the controller module, there is no requirement in the claim language that a "unit" is limited to a single module and/or housing. The cooperative controller, transceiver and battery modules of Bell as modified could reasonably be interpreted in combination as a device or "controller unit," such that Bell as modified with respect to claim 1 meets the limitations of claim 11. 
Alternatively/Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify/further modify the harness of Bell with the "controller unit" comprising the battery because Applicant has not disclosed the claimed configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses a standalone battery as a suitable alternative (¶ [0087]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the battery configuration disclosed by Bell because either arrangement provides sufficient power for the desired operations. 
Further alternatively/additionally, Gabrin teaches/suggests a controller unit comprising a controller and battery (e.g., ¶ [0074]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the controller unit comprising the battery as taught/suggested by Gabrin in order to provide sufficient power to the controller and/or remaining interconnected modules.
Regarding claim 13, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the controller unit comprises memory (memory module 25), wherein the processor of the controller unit is configured to store the digitized data received from the sensor units in the memory (¶ [0012]). While Bell/Bell as modified discloses the processor processes the received digitized data, Bell/Bell as modified does not expressly teach the processor of the controller unit is configured to: process the digitized data received from one or more of the sensor units to perform one or more of filtering the digitized data, comparing the digitized data to one or more limits, generating one or more reports, generating one or more alerts, performing calculation on the digitized data, and filtering the digitized data. 
Gabrin teaches and/or suggests a similar device wherein a processor of a controller unit is configured to process the digitized data received from one or more of the sensor units to perform one or more of filtering the digitized data, comparing the digitized data to one or more limits, generating one or more reports, generating one or more alerts, performing calculation on the digitized data and store the processed digitized data in the memory (¶ [0191] analyzing an ECG signal for an arrhythmia condition and storing data for later analysis). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the processor being configured to process the digitized data received from one or more of the sensor units to perform one or more of filtering the digitized data, comparing the digitized data to one or more limits, generating one or more reports, generating one or more alerts, and performing calculation on the digitized data; and to store the processed digitized data in the memory of the controller unit as taught/suggested by Gabrin in order to identify physiological conditions and retain the related data for further analysis (Gabrin, ¶ [0191]). 
Regarding claim 18, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the vest comprises one or more fasteners for adjusting a size of the vest. 
Gabrin teaches and/or suggests a similar harness comprising a vest including one or more fasteners for adjusting a size of the vest (¶ [0019]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the vest including one or more fasteners for adjusting a size of the vest as taught/suggested by Gabrin in order to adjust compression of the vest (Gabrin, ¶ [0019]) accommodate users of various sizes, etc. 
Regarding claim 19, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the vest comprises first and second straps and a back section, wherein the back section is configured to cover a portion of the upper back of the person wearing the vest and connects to the first and second straps in a vicinity of person's shoulder area, and wherein the first and second straps each goes over a shoulder of the person, cross each other over the chest of the person, and join each other with a fastener on the back of the person.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify/further modify the harness of Bell with the claimed strap configuration because Applicant has not disclosed the claimed strap configuration provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the vest configuration disclosed by Bell because either arrangement provides a wearable garment for support the desired units.
Alternatively/Additionally, Gabrin teaches/suggests a vest comprising first and second straps and a back section, wherein the back section is configured to cover a portion of the upper back of the person wearing the vest and connects to the first and second straps in a vicinity of person's shoulder area, wherein the first and second straps each goes over a shoulder of the person, and join each other on the back of the person (e.g., Figs. 11A, 12A, etc.). Gabrin discloses other embodiments in which first and second straps goes over a shoulder of the person, cross each other over the chest of the person and join with a fastener (e.g., Fig. 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the vest comprising first and second straps and a back section, wherein the back section is configured to cover a portion of the upper back of the person wearing the vest and connects to the first and second straps in a vicinity of person's shoulder area, and wherein the first and second straps each goes over a shoulder of the person, cross each other over the chest of the person, and join each other with a fastener on the back of the person as taught/suggested by Gabrin as a simple substitution of one suitable garment structure for appropriately positioning sensor units for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 20, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the vest comprises first, second, and third straps. 
Gabrin teaches/suggests a similar vest comprising first, second and third straps (e.g., Figs. 5, 9B, etc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the vest comprising first, second and third straps as taught/suggested by Gabrin as a simple substitution of one suitable garment structure for appropriately positioning sensor units for another to yield no more than predictable results. See MPEP 2143(I)(B).
Bell as modified does not expressly teach the first strap is configured to form an arc section on the upper back and shoulders of the person wearing the vest, to form an X shape in front of the chest of the person, and to go around the torso of the person to form a back section in the back of the person, and wherein the second and the third straps are configured to connect the arc section of the first strap to the back section of the first strap. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify/further further modify the harness of Bell with the claimed strap configuration because Applicant has not disclosed the claimed strap configuration provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the vest configuration disclosed by Bell or Bell as modified because either arrangement provides a wearable garment for support the desired units.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Rowlandson (or Bell in view of Rowlandson and Sliepen) as applied to claim(s) 1 above, and further in view of Gabrin and US 2019/0000402 A1 (Tang).
Regarding claim 10, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches and/or suggests the harness further comprises a video unit configured to removably attach to a connector pair in the plurality of connector pairs (optical display module 22). Bell as modified does not teach the video unit is additionally an audio unit comprising a set of one or more speakers, wherein the audio/video unit is configured to display one or more of the health status of more or more of the sensor units, the digitized data received from more or more of the sensor units, and one or more warning messages related to the bodily signals of the person wearing the vest.
Gabrin teaches/suggests a similar harness system comprising an audio/video unit comprising a display and a set of one or more speakers, wherein the A/V unit is configured to display one or more of the health status of more or more of the sensor units, the digitized data received from more or more of the sensor units, and one or more warning messages related to the bodily signals of the person wearing the vest (e.g., ¶ [0142] output device, such as a display and/or speaker, configured to provide a visible and/or audible alarm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with an audio/video unit comprising a display and set of one or more speakers, wherein the A/V unit is configured to display one or more of the health status of more or more of the sensor units, the digitized data received from more or more of the sensor units, and one or more warning messages related to the bodily signals of the person wearing the vest as taught/suggested by Gabrin in order to provide pertinent and timely audio and/or visual messages or warnings to the user (Gabrin, ¶ [0142]).
Bell as modified does not teach the A/V unit further comprises a set of one or more microphones. However, Bell does disclose a microphone may be provided/connected to the vest (e.g., claim 23). Additionally, Tang teaches/suggests a wearable device comprising a set of one or more microphones and configured to record audio and video of the environment (¶ [0040] camera for recording images of the ambient environment; ¶ [0043] microphone for acquiring sounds around the wearer) and send the recorded audio and video to one or more external electronic devices using a transceiver (¶ [0025] where recording can be transmitted to relevant personnel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with a set of one or more microphones and means for recording video configured to record audio and video of the environment, wherein the processor is configured to send the recorded audio and video to one or more external electronic devices using the transceiver as taught/suggested by Tang in order to enable a user to know/review a condition of the wearer by playing the record back (Tang, ¶ [0025]). 
Bell as modified does not expressly teach all of the above-noted components/features are comprised in a single A/V unit. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the harness of Bell with the above-noted components/features are comprised in a single A/V unit because Applicant has not disclosed this configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses these component and/or functionalities may be provided by multiple, separate units (e.g., ¶ [0044]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with separate sensing and output units as taught/suggested by Bell as modified because either arrangement enables both recording and communication of audio/video as well as display functionalities.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Rowlandson (or Bell in view of Rowlandson and Sliepen) as applied to claim(s) 1 above, and further in view of US 2018/0153471 A1 (Wiebe).
Regarding claim 12, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the processor of the controller unit is configured to send one or more signals over the bus to the processor of the at least one sensor unit to send digitized data to the processor of the controller unit, wherein the processor of the at least one sensor unit is configured to: receive said one or more signals from the processor of the controller unit over the bus to send the digitized data to the processor of the controller unit; and in response to receiving said one or more signals, send the digitized data to the processor of the controller unit (¶ [0012]). Bell as modified does not expressly teach the at least one sensor unit in the set of sensor units comprise memory, wherein the processor of the at least one sensor unit is configured to: store the digitized data received from the A/D of the sensor unit in the memory of the sensor unit. 
Weibe teaches and/or suggests a sensor unit (Fig. 2) comprising memory and a processor configured to store sensor data in the memory of the sensor unit (¶ [0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the at least one sensor unit in the set of sensor units comprising a memory, wherein the processor of the at least one sensor unit is configured to store the digitized data received from the A/D of the sensor unit in the memory of the sensor unit as taught/suggested by Weibe in order to permit more frequent sensor data sampling that does not require use of the data bus each time a sample is acquired (e.g., increasing data resolution without tying up the data bus). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Rowlandson (or Bell in view of Rowlandson and Sliepen) as applied to claim(s) 1 above, and further in view of US 2019/0269344 A1 (Shah).
Regarding claim 14, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the processor of the controller unit is configured to: receive one or more signals from an electronic device external to the wearable health monitoring harness; and in response to receiving the one or more signals from the electronic device, send digitized sensor data associated with at least one sensor unit to the electronic device.
Shah teaches/suggests a wearable monitoring system comprising a processor configured to receive one or more signals from an electronic device external to the wearable health monitoring harness; and in response to receiving the one or more signals from the electronic device, send digitized sensor data associated with at least one sensor unit to the electronic device (¶ [0072]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the processor of the controller unit being configured to: receive one or more signals from an electronic device external to the wearable health monitoring harness; and in response to receiving the one or more signals from the electronic device, send digitized sensor data associated with at least one sensor unit to the electronic device as taught/suggested by Shah in order to enable conserving power by only transmitting digitized data as needed and/or desired.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Rowlandson (or Bell in view of Rowlandson and Sliepen) as applied to claim(s) 1 above, and further in view of US 2008/0287770 A1 (Kurzweil).
Regarding claim 17, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the vest comprises first, second, and third straps, wherein the first strap is configured to be worn around the chest of the person wearing the vest, wherein the second and third straps are configured to be worn around the shoulders of the person, and wherein the second and third straps are connected to the first strap at a plurality of locations.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify/further modify the harness of Bell with the claimed strap configuration because Applicant has not disclosed the claimed strap configuration provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the vest configuration disclosed by Bell because either arrangement provides a wearable garment for support the desired units.
Alternatively/Additionally, Kurzweil teaches/suggests a vest comprising first, second, and third straps, wherein the first strap is configured to be worn around the chest of the person wearing the vest, wherein the second and third straps are configured to be worn around the shoulders of the person, and wherein the second and third straps are connected to the first strap at a plurality of locations (e.g., Fig. 5, straps 64, 62a and 62b, respectively). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the vest comprising first, second, and third straps, wherein the first strap is configured to be worn around the chest of the person wearing the vest, wherein the second and third straps are configured to be worn around the shoulders of the person, and wherein the second and third straps are connected to the first strap at a plurality of locations as taught and/or suggested by Kurzweil as a simple substitution of one suitable garment structure for appropriately positioning sensor units for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Rowlandson (or Bell in view of Rowlandson and Sliepen) as applied to claim(s) 1 above, and further in view of US 2021/0145309 A1 (Acosta Palacios) and US 2007/0293781 A1 (Sims).
Regarding claim 21, Bell as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the sensor units may comprise a breathing rate sensor unit measuring the breathing rate of the person wearing the vest (claim 28). Bell as modified does not teach the set of sensor units comprises a pressure sensor connected to a pair of connectors, in the plurality of pairs of connectors, that are attached to a surface of the vest that touches the body of the person wearing the vest; wherein the pressure sensor is configured to generate a voltage in response to an applied pressure; and wherein the processor of the breathing rate sensor unit is configured to: determine a number of times a difference between minimum and maximum voltages generated by the pressure sensor exceeds a threshold over a time period; and calculate the breathing rate of the person wearing the vest based on the determined number.
Acosta Palacios teaches/suggests a breathing rate sensor comprising a pressure sensor configured to attach to a surface of a band that touches the body of the person wearing the band (¶ [0060]) and generate a voltage in response to an applied pressure (deformation sensor such as a strain gauge), wherein a processor of the breathing rate sensor unit is configured to: determine a number of breaths over a time period based on the output of the pressure sensor; and calculate the breathing rate of the person based on the determined number (¶ [0112] where controller 205 may be adapted to calculate a number of inhalations/exhalations in a period of time, which can then be divided by the certain period of time to obtain the current respiratory rate value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the set of sensor units comprising a pressure sensor configured to connect to a pair of connectors, in the plurality of pairs of connectors, that are attached to a surface of the vest that touch the body of the person wearing the vest, wherein the pressure sensor is configured to generate a voltage in response to an applied pressure; and wherein the processor of the breathing rate sensor unit is configured to: determine a number of breaths over a time period; and calculate the breathing rate of the person wearing the vest based on the determined number as taught/suggested by Acosta Palacios as a simple substitution of one type of breathing rate sensor for another to yield no more than predictable results. See MPEP 2143(I)(B). 
Bell as modified does not expressly teach the processor of the breathing rate sensor is configured to determine the number of breaths by determining a number of times a difference between minimum and maximum voltages generated by the pressure sensor exceeds a threshold over the time period. 
Sims teaches/suggests a comparable breathing rate sensor comprising a pressure sensor configured to generate a voltage in response to an applied pressure (¶ [0168]; ¶ [0139]), wherein the processor of the breathing rate sensor unit is configured to identify a breath by determining that a difference between minimum and maximum voltages generated by the pressure sensor exceeds a threshold (¶ [0161] where the amplitude between low and high peaks are compared to a threshold to detect breathing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Bell with the processor of the breathing rate sensor being configured to determine a number of times a difference between minimum and maximum voltages generated by the pressure sensor exceeds a threshold over the time period as taught/suggested by Sims in order to increase reliability of the breathing rate calculation by only counting valid breaths (i.e., reducing likelihood of counting artifact/noise as breaths). 

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791